DETAILED ACTION
Claims 1-9 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
INVOKED
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pumping component” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an external spring” and “a spring.” It is unclear whether applicant is claiming the same or different springs. For the limited purpose of examination, the claim will be interpreted as referring to the same springs. Claims 2 -9 are correspondingly rejected due to their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2018/0339305) (“Wang-2018”).
Regarding claim 1, Wang-2018 discloses a waterproof emulsion pump (fig 2, push type nozzle assembly, par 0035) with an external spring (spring 5, id.), comprising a pump body (cylinder 1, id.)  extending into a bottle body (bottle 102a, par 0003), wherein a pump chamber (portion between piston 4 and plunger 3, id.) is arranged in the pump body , a locking bottle cover (rotating member 6, id.) capable of fixing the pump body on the bottle body is connected to the pump body, a pumping component  capable (piston 4, id.) of moving up and down in the pump chamber to upwardly pump out a liquid (liquid in pump, par 0053) in the bottle body is arranged in the pump chamber, and a locking cover (push head 10 with locking member 7, par 0035) capable of preventing the pumping component  from separating from the pump chamber and preventing the locking cover from separating from the pump body  is connected to the pump body; wherein a one-way valve (check valve 2, id.) only allowing the liquid in the bottle body to be upwardly discharged in response to the pumping component  moving is arranged at a lower end of the pump chamber, an upper end of the pumping component is connected with a pressing head (push head 10, id) capable of driving the pumping component to operate, the pumping component comprises an upper pump rod (upper push rod 8, id.)  capable of penetrating through the locking cover and having a pumping channel (push rod 8 is a hollow cylinder, interior of cylinder is the channel), a spring (spring 5, id.) is arranged between the upper pump rod  and the locking cover, a lower end of the upper pump rod (lower end of upper push rod 8 is connected to plunger 3 during some phases of operation, id.) is connected with a lower pump rod (plunger 3, id)  with one end capable of extending into the pumping channel (Fig 9 depicts plunger 3 within upper push rod 8), a liquid inlet groove opening (plunger 3 has a hollow interior in the first insertion part 31, par 0031; which 
Regarding claim 2, Wang-2018 discloses the waterproof emulsion pump of claim 1, wherein a locking structure (fig 3, second locking portion 1021, par 0048) capable of limiting rebound of the pumping component is arranged between the upper pump rod and the locking cover, the locking structure comprises an internal thread (fig 3,second locking portion 1021 is depicted as thread due to the slight tilt of the locking features 1021 depicted, par 0048; fig 2 depicts engaging member 71 as a thread, par 0048) arranged on an inside wall of the locking cover, the upper pump rod comprises an inner tube (fig 3, upper tube 8, par 0045) and an outer tube (fig 3, tubular part 72, par 0045) arranged 

    PNG
    media_image1.png
    865
    665
    media_image1.png
    Greyscale

Annotations on Wang-2018, fig 9

Regarding claim 4, Wang-2018 discloses the waterproof emulsion pump of claim 1, wherein a limit groove is arranged outside the lower pump rod, and a limit step (lower protrusion of push rod 8) capable of abutting against the limit groove when the lower pump rod extends into the pumping channel  so as to prevent the lower pump rod  from separating from the pumping channel is arranged in the pumping channel (fig 3, 9, seal ring 311 connects the piston 42 in order to create a seal, par 0041; when insert, the pump channel is connected in a connected seal and the parts cannot separate off of the centerline). 
Regarding claim 5, Wang-2018 discloses the waterproof emulsion pump of claim 2, wherein the inner tube (fig 3, upper tube 8) and the outer tube (fig 3, tubular part 72) are connected to form a spring accommodating groove (fig 6 depicts the space between tubular part 72 and upper tube 8 holds spring 5) for placing the spring. 

    PNG
    media_image2.png
    414
    662
    media_image2.png
    Greyscale

Annotations on Wang-2018 Fig 9
Regarding claim 6, Wang-2018 discloses the waterproof emulsion pump of claim 1, wherein an annular protrusion is arranged outside an upper end of the pump body (fig 6, cylinder 1 has an upper flange insert into locking member 7, par 0048; See annotated drawing above), an annular groove (fig 6, locking member 7 has an interior groove, id.) allowing the annular protrusion  to be clamped is arranged on the locking cover , and a guide pressing plate (fig 3, locking member 7 has an interior circumference rib that engages the inner circumference of cylinder 1, See annotated fig above) capable of fixing the annular protrusion  in the annular groove  is arranged on the locking cover (examiner notes that the piece indicated in Wang appears to be analogous to applicant guide pressing plate 52, See applicants fig 2, and is also on the inner circumference of the groove 51 and interior to the pump body 1, see applicants specification page 7). 
. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2014/0084027) (“Wang-2014”).

    PNG
    media_image3.png
    564
    656
    media_image3.png
    Greyscale

Annotations on Wang-2014 fig 3
Regarding claim 1, Wang-2014 discloses a waterproof emulsion pump (fig 2, spray head assembly, par 0032) with an external spring (resilient member 5, id.), comprising a pump body (cylinder . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang-2014.
Regarding claim 7, Wang-2014 discloses the waterproof emulsion pump of claim 1, wherein a lower end of the pump chamber is conical (fig 2, lower part of pump chamber 9 is conical). 
In the prior art Wang-2014 teaches the one-way valve is a pump bead (fig 8, a ball check valve is depicted) arranged at the lower end of the pump chamber, and an elastic blocker (fig 8, the chamber has prongs capable of holding the ball in place, that appears substantially similar to applicant’s fig 2 
Since both Wang-2014 fig 2 and Wang-2014 fig 8 prior art references teach the use of the pump with a check valve, it would have been obvious to one of ordinary skill in the art to simply substitute the ball check valve of Wang-2014 Fig 8 for the valve 7 of Wang-2014 to achieve the predictable result of a check valve. 
Furthermore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the depicted elastic blocking prongs of Wang-2014 fig 8 into the lower end of the pump chamber of Wang 2014 in view of Wang-2014 Fig 8 in order to prevent the ball of the ball check valve from leaving its position in the pump chamber, thereby increasing the pump reliability.
Regarding claim 8, Wang-2014 discloses the waterproof emulsion pump of claim 7, wherein an outer convex part (fig 5, seal part 421, par 0036) capable of pressing the pump bead against the lower end of the pump chamber (Wang-2014 fig 5 depicts seal part 421 in the same position as applicant’s Fig 3 outer convex part 434; due to the similar structural arrangement, it is implied that Wang-2014 inherently accomplishes the function claimed due to the structural similarity)  in response to the lower pump rod not rising is arranged at a lower end of the lower pump rod (Wang-2014, fig 5 depicts seal part 421). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746